Examiner’s Comments
1.	This office action is in response to the application received on 6/27/2019.
	Claims 1-20 are pending and have been examined on the merits.
	Claim 1-20 are allowed over the prior art of record.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/15/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The combination of the structural and control circuit elements recited in claims 1, 9 and 17 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and central control circuit further configured to: determine a position of the first robotic arm; determine a position of the second robotic arm; determine a position of the first robotic arm relative to the second robotic arm; modify a control algorithm for the first robotic arm based on the position of the first robotic arm relative to the position of the second robotic arm.
With respect to claim 9, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and central control circuit configured to communicate with the first robotic arm and the second robotic arm, central control circuit further configured to: determine the position of the first end-effector based on the first sensor; determine the position of the first end-effector based on the second sensor; verify the position of the end-effector based on the positions determined by the first and second sensors.
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and the central control circuit further configured to: determine an operational parameter of the robotic surgical tool; determine a parameter of the robotic surgical tool based on a measurement; measure a tissue load induced on the tissue by the robotic surgical tool; determine an anatomical reference; limit the load induced on the tissue relative to the anatomic reference; and control a rate of retraction of the robotic surgical tool based on the load induced on the tissue relative to the anatomic reference.
The prior art of record (US 20180049822) shows system, robotic arm and control but does not disclose the limitations of the present invention.
The reference cannot be combined without a person having ordinary skill in the art relying on improper hindsight to combine or modify the prior art of record, 
See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine. 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones. 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/3/2021